EXHIBIT 10.12.1

{LOGO Aviation Risk Management Associates, Inc.]


CERTIFICATE OF INSURANCE

This is to certify that the following policy/policies, subject to the terms,
conditions, limitations and endorsements contained therein, and during their
effective period, have been issued by the insurance companies listed below.
NOTE: The inclusion of persons or entities as "Insureds" only applies to that
persons' o~ entities' contingent liability arising out of the operations of the
Named Insured, which are the subject of coverage under a policy or policies
referenced herein, unless otherwise noted.



CERTIFICATE HOLDER:
JFK International Air Terminal, L.L.C.
Terminal 4 Room 161.022
JFK International Airport
Jamaica, NY 11430


NAMED INSURED:
Baltia Air Lines, Inc.
Building 151, Room 361
JFK international Airport
Jamaica, NY 11430


This will confirm that the policies, as generally described below, are subject
to all terms, conditions and exclusions contained in such policies issued to the
insured:



COVERAGE:Airport Premises Liability including Bodily Injury, Property Damage
LIMITS OF LIABILITY:$ 10,000,000 Combined Single Limit each occurrence> POLICY
PERIOD: 12:01 A.M. April 1, 2014 to 12:01 A.M. April 1, 2015 INSURERS & POLICY
State National Insurance Company - N DD07 6384 4-02 ADDITIONAL AGREEMENTS
 * The Certificate holder, is included as Additional Insureds as their
   respective rights and interest may appear.
 * 30 days notice of cancellation, l0 days in the event of non-payment.

As respects each Certificate Holder(s) respective interests, this Certificate of
Insurance shall automatically terminate upon the earlier of (i) Policy
expiration: (ii) Cancellation of the policies prior to policy expiration, as
notified to the Certificate Holder(s) as required herein: (iii) agreed
termination of the Contract(s); and/or in the case of physical damage insurance
relating to those Certificate Holder(s) who have insurable interest in the
Equipment as of the date of issuance of this Certificate of Insurance: agreed
termination of the Named Insured's and/or the Certificate Holder(s) insurable
interest in the Equipment. This Certificate of Insurance is issued as a summary
of the insurances under the policies noted above and confers no rights upon the
Certificate Holder(s) as regards the insurances other than those provided by the
policies. The undersigned has been authorized by the above insurers to issue
this certificate on their behalf and is not an insurer and has no liability of
any sort under the above policies as an insurer as a result of this
certification. Certificate Number: 02
Date of Issue: March 31, 2014 --/signed/___ (SEAL: ARM, Aviation Risk Management
Assoc)
Authorized Representative
Aviation Risk Management Associates, Inc.
377 W. Virginia St. Crystal Lake, IL 60014
Phone:815-356-8811 Fax:815-356-8822

Page 1 of 1